—Appeal from judgment, Supreme Court, New York County (Rena Uviller, J., on motion; William Wetzel, J., at jury trial and sentence), rendered September 24, 1999, convicting defendant of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, held in abeyance and the matter remitted to Supreme Court for a hearing on defendant’s motion to suppress physical and identification evidence.
As the People correctly concede, defendant made a sufficient showing to warrant a hearing on his suppression motion (People v Hightower, 85 NY2d 988). Concur — Williams, J. P., Ellerin, Wallach, Lerner and Rubin, JJ.